PER CURIAM.
The defendant appeals the revocation of his community control order and his resulting sentence to six years Florida State Prison. The only evidence introduced to support the alleged violation of community control was hearsay. While hearsay evidence is admissible in such hearings, it is insufficient alone to establish a violation. Brown v. State, 659 So.2d 1260 (Fla. 4th DCA 1995); Adams v. State, 521 So.2d 337 (Fla. 4th DCA 1988); and Milbry v. State, 722 So.2d 834 (Fla. 2d DCA 1998). Reversed.
POLEN, C.J., HAZOURI and MAY, JJ., concur.